Citation Nr: 1428972	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for dislocated rib.

2.  Entitlement to an increase in overall combined evaluation.

3.  Entitlement to higher initial evaluations for degenerative joint disease of the left first carpometacarpal (left thumb), evaluated as 10 percent disabling prior to July 30, 2013 and as noncompensable thereafter. 

4.  Entitlement to a higher initial evaluation for lumbar spine degenerative disc disease status post laminectomy, foraminotomy, and fusion, evaluated as 20 percent disabling prior to January 1, 2014 and 10 percent thereafter.

5.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1982, April 1982 to March 1988 and from September 1998 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

During the March 2014 hearing, Veteran submitted new evidence and waived initial RO jurisdiction for this evidence.  The Board has accordingly accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
The issues of entitlement to a higher initial evaluations for degenerative joint disease of the left first carpometacarpal (left thumb) and a higher initial evaluation for lumbar spine degenerative disc disease status post laminectomy, foraminotomy, and fusion, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.	On March 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal for entitlement to service connection for dislocated rib is requested.

3.  On January 13, 2014, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant, through his authorized representative, that a withdrawal of his appeal for entitlement to an increase in overall combined evaluation is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a dislocated rib by his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for entitlement to an increase in overall combined evaluation by his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn his appeal for entitlement to service connection for dislocated rib and an increase for overall combined evaluation and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and the appeal of these issues is dismissed.


ORDER

The appeal of entitlement to service connection for dislocated rib is dismissed.

The appeal of entitlement to an increase for an overall combined evaluation is dismissed.


REMAND

Left Thumb disability

Since the time of the Veteran's most VA examination in April 2013, the Veteran submitted a letter from his VA treating physician, Dr. S., dated in March 2014.  Dr. S. explained that the Veteran had sought treatment for chronic pain and functional impairment in his left thumb.  She noted that his thumb can hurt at rest or with movement.  Pain also increased with repetitive movement.  He had been prescribed a number of medications for his pain, but these medications have, at best, been moderately effective for his thumb pain.  Most recently, she explained that he received corticosteroid injection in his thumb.  She specifically noted that he had limitation in active and passive range of motion but did not provide specific degrees of limitation.  This information is in stark contrast with his most recent VA examination conducted in April 2013 which documented full range of motion of the metacarpal joint, no gap between the thumb and fingers and no pain on motion.  The examination also showed no additional functional limitations of the hands and fingers due to repetition.  For these reasons, the Board finds that another VA examination is needed to determine the full extent of impairment of his left thumb disability.

Low Back Disability

The Veteran's most recent VA examination for his back disability was conducted in April 2013.  Since that time, the Veteran has received epidural injections for his back disability.  VA treatment records and the Veteran's testimony confirm that the Veteran initially had more pain in his back immediately following the injections with foot numbness and the pain only returned to his baseline and did not improve.  In September 2013, the Veteran reported bothersome lumbar spine with exacerbations above baseline.  He also had left leg pain which caused limitation of activities and sometimes bed rest.  An October 2013 VA record notes that the Veteran sought treatment for significant pain in his low back and hip area.  Also, in an October 2013 VA treatment record, active range of motion for the back was only "fair", but no exact degrees were provided.  The Veteran noted during the hearing that the VA examination report did not consider the exacerbations of his back pain.  See March 2014 hearing transcript at page 15.  The Veteran testified that he bent over as far as he could during the April VA examination but he "paid for it" in the evening because he had pushed himself too far during the examination.  The Board finds that the Veteran's back disability appears to have worsened since the April 2013 VA examination.  For these reasons, the Board finds that a new VA examination is warranted.

Also, the Veteran reported a new onset of left leg weakness and severe pain and was sent for a neurosurgeon consult in October 2013.  The severity of his left leg radiculopathy should also be assessed during the VA examination.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  Here, the Veteran explained in a September 2013 VA treatment record that he was not able to find work that could accommodate the unpredictability of his pain exacerbations or the need for him to change positions frequently due to his lumbar spine disability.  The Board finds that the Veteran is claiming unemployability due to his back disability.  He has therefore raised the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (finding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability); see also Rice.  He must be provided proper notice of how to substantiate this claim.

VA treatment records

All recent VA treatment records should be obtained and associated with the claims file.  The last VA treatment record associated with the claims file is dated in October 2013; however, Dr. S. noted that the Veteran had been treated for his thumb pain at the VA.  She noted that x-rays of the hand were taken in April 2013 and February 2014.  There are no VA treatment records showing treatment for his thumb arthritis and x-ray reports dated in April 2013 or February 2014 are missing from the file.  These VA treatment records and x-ray reports should be obtained and associated with the claims file before an accurate evaluation of the Veteran's thumb disability can be assigned.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records since October 2013.  Also, obtain all VA treatment records for the Veteran's left thumb and x-ray reports of the hand dated in April 2013 and February 2014.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine degenerative disc disease.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to ankylosis.

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the Veteran's low back disability.

The examiner should include a discussion of the Veteran's neurological complaints and any recent neurological diagnostic testing results.  Specifically, the severity of the Veteran's service-connected left lower radiculopathy should be assessed. 

Following review of the record, interview with the Veteran, and all appropriate evaluation and examination, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected lumbar spine degenerative disc disease on his ability to perform tasks, including sedentary and physical tasks.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left thumb disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left thumb disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's left thumb disability under the rating criteria.  In particular, the examiner should state any limitation of range of motion, including the distance of the gap between the thumb pad and the fingers, and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, or weakness should also be noted, especially when the thumb and pointer finger are pressed together (to the extent possible), as should any additional disability due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All pertinent records must be made available to the examiner for review.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claim of entitlement to a higher initial evaluation for lumbar spine degenerative disc disease and a higher initial evaluation for degenerative joint disease of the first left carpometacarpal and adjudicate the claim of entitlement to a TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


